773 N.W.2d 728 (2009)
PEOPLE of The State of Michigan, Plaintiff-Appellee,
v.
McKinney MUSHATT, Jr., Defendant-Appellant.
Docket No. 137846. COA No. 278138.
Supreme Court of Michigan.
October 28, 2009.

Order
By order of April 28, 2009, the application for leave to appeal the October 14, 2008 judgment of the Court of Appeals was held in abeyance pending the decision in People v. Idziak (Docket No. 137301). On order of the Court, the case having been decided on July 31, 2009, 484 Mich. 549, 773 N.W.2d 616 (2009), the application is again considered. We DIRECT the Saginaw County Prosecuting Attorney to answer the defendant's application for leave to appeal within 28 days after the date of this order. In the answer, the prosecuting attorney shall address whether the defendant is entitled to jail credit under MCL 769.11b in light of People v. Idziak, 484 Mich. 549, 773 N.W.2d 616 (2009). The answer shall also state whether the defendant was being held in jail on an Alabama parole detainer and whether he has received or will receive credit against his Alabama sentences for the time he spent in jail awaiting disposition of the charges in this case.
The application for leave to appeal remains pending.